
	
		II
		Calendar No. 399
		112th CONGRESS
		2d Session
		S. 1023
		[Report No. 112–165]
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2011
			Mr. Durbin (for himself,
			 Ms. Collins, Mr. Kerry, Mr.
			 Lugar, Mr. Leahy,
			 Mr. Bingaman, Mr. Sanders, Mr. Brown of
			 Ohio, Mr. Cardin,
			 Mr. Lieberman, Mr. Merkley, Mrs.
			 Boxer, Mr. Akaka,
			 Mr. Whitehouse, Mr. Nelson of Florida, Mr.
			 Wyden, Mr. Coons,
			 Mr. Udall of New Mexico, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			May 15, 2012
			Reported by Mr. Kerry,
			 without amendment
		
		A BILL
		To authorize the President to provide assistance to the
		  Government of Haiti to end within 5 years the deforestation in Haiti and
		  restore within 30 years the extent of tropical forest cover in existence in
		  Haiti in 1990, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Haiti Reforestation Act of
			 2011.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the established
			 policy of the Federal Government is to support and seek protection of tropical
			 forests around the world;
				(2)tropical forests
			 provide a wide range of benefits by—
					(A)harboring a major
			 portion of the biological and terrestrial resources of Earth and providing
			 habitats for an estimated 10,000,000 to 30,000,000 plant and animal species,
			 including species essential to medical research and agricultural
			 productivity;
					(B)playing a
			 critical role as carbon sinks that reduce greenhouse gases in the atmosphere,
			 as 1 hectare of tropical forest can absorb up to approximately 3 tons of carbon
			 dioxide per year, thus moderating potential global climate change; and
					(C)regulating
			 hydrological cycles upon which agricultural and coastal resources
			 depend;
					(3)tropical forests
			 are also a key factor in reducing rates of soil loss, particularly on hilly
			 terrain;
				(4)while
			 international efforts to stem the tide of tropical deforestation have
			 accelerated during the past 2 decades, the rapid rate of tropical deforestation
			 continues unabated;
				(5)in 1923, over 60
			 percent of the land of Haiti was forested but, by 2006, that percentage had
			 decreased to less than 2 percent;
				(6)during the period
			 beginning in 2000 and ending in 2005, the deforestation rate in Haiti
			 accelerated by more than 20 percent over the deforestation rate in Haiti during
			 the period beginning in 1990 and ending in 1999;
				(7)as a result,
			 during the period described in paragraph (6), Haiti lost—
					(A)nearly 10 percent
			 (approximately 11,000 hectares) of the forest cover of Haiti; and
					(B)approximately 22
			 percent of the total forest and woodland habitat of Haiti;
					(8)poverty and
			 economic pressures are—
					(A)two factors that
			 underlie the tropical deforestation of Haiti; and
					(B)manifested
			 particularly through the clearing of vast areas of forest for conversion to
			 agricultural uses;
					(9)80 percent of the
			 population of Haiti lives below the poverty line;
				(10)two-thirds of
			 the population of Haiti depend on the agricultural sector, which consists
			 mainly of small-scale subsistence farming;
				(11)60 percent of
			 the population of Haiti relies on charcoal produced from cutting down trees for
			 cooking fuel;
				(12)soil erosion
			 represents the most direct effect of the deforestation of Haiti, as the erosion
			 has—
					(A)lowered the
			 productivity of the land due to the poor soils underlying the tropical
			 forests;
					(B)worsened the
			 severity of droughts and flooding events;
					(C)led to further
			 deforestation;
					(D)significantly
			 decreased the quality and, as a result, quantity of freshwater and clean
			 drinking water available to the population of Haiti; and
					(E)increased the
			 pressure on the remaining land and trees in Haiti;
					(13)tropical forests
			 provide forest cover to soften the effect of heavy rains and reduce erosion by
			 anchoring the soil with their roots;
				(14)when trees are
			 cleared, rainfall runs off the soil more quickly and contributes to floods and
			 further erosion;
				(15)in 2004,
			 Hurricane Jeanne struck Haiti, killing approximately 3,000, and affecting over
			 200,000, people, partly because deforestation had resulted in the clearing of
			 large hillsides, which enabled rainwater to run off directly to settlements
			 located at the bottom of the slopes;
				(16)research
			 conducted by the United Nations Environmental Programme has revealed a direct
			 (89 percent) correlation between the extent of the deforestation of a country
			 and the incidence of victims per weather event in the country;
				(17)the consequences
			 of the January 2010 earthquake in Haiti, which destroyed much of the
			 infrastructure of Port au Prince, were greater because of deforestation which
			 reduced hillside stability and increased the likelihood of mudslides, soil
			 erosion, and flooding—factors that also negatively impacted the water supply
			 and heightened concerns for the spread of waterborne diseases;
				(18)finding economic
			 benefits for local communities from sustainable uses of tropical forests is
			 critical for the long-term protection of the tropical forests in Haiti;
				(19)on July 29,
			 2010, the Supplemental Appropriations Act of 2010 (Public Law 111–212) was
			 enacted into law, which included $25,000,000 for the reforestation and
			 other restoration of Haiti’s key watersheds; and
				(20)tropical
			 reforestation efforts would provide new sources of jobs, income, and
			 investments in Haiti by—
					(A)providing
			 employment opportunities in tree seedling programs, contract tree planting and
			 management, sustainable agricultural initiatives, sustainable and managed
			 timber harvesting, and wood products milling and finishing services; and
					(B)enhancing
			 community enterprises that generate income through the trading of sustainable
			 forest resources, many of which exist on small scales in Haiti and in the rest
			 of the region.
					(b)PurposeThe purpose of this Act is to provide
			 assistance to the Government of Haiti to develop and implement, or improve,
			 nationally appropriate policies and actions—
				(1)to reduce deforestation and forest
			 degradation in Haiti;
				(2)to increase annual rates of afforestation
			 and reforestation in a measurable, reportable, and verifiable manner—
					(A)to restore social and economic conditions
			 for environmental recovery of 35 percent of Haiti’s land surface area within 5
			 years after the date of enactment of this Act;
					(B)to restore within 30 years after the date
			 of enactment of this Act the forest cover of Haiti to at least 10 percent of
			 the land in Haiti; and
					(C)to establish
			 within 10 years after the date of enactment of this Act agroforestry cover of
			 land in Haiti to more than 25 percent; and
					(3)to improve
			 sustainable resource management at the watershed scale.
				3.DefinitionsIn this Act:
			(1)Afforestation
				(A)In
			 generalThe term af­for­es­ta­tion means the
			 establishment of a new forest through the seeding of, or planting of trees on,
			 a parcel of nonforested land.
				(B)InclusionThe
			 term af­for­es­ta­tion includes—
					(i)the
			 introduction of a tree species to a parcel of nonforested land of which the
			 species is not a native species; and
					(ii)the increase of
			 tree cover through plantations.
					(2)Agroforestry
				(A)In
			 generalThe term agroforestry refers to systems in
			 which perennial trees or shrubs are integrated with crops or livestock, and
			 where perennials constitute a minimum 10 percent of ground cover.
				(B)InclusionActual
			 forest cover resulting from agroforestry programs can be counted toward the
			 total forest cover goal set forth in section (2)(b).
				(3)Appropriate
			 Committees of CongressThe term appropriate committees of
			 Congress means—
				(A)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(4)DeforestationThe
			 term deforestation refers to the conversion of forest to another
			 land use or the long term reduction of the tree canopy.
			(5)Forest
				(A)In
			 generalThe term forest means a terrestrial
			 ecosystem containing native tree species generated and maintained primarily
			 through natural ecological and evolutionary processes.
				(B)ExclusionThe
			 term forest does not include plantations, such as crops of trees
			 planted primarily by humans for the purposes of harvesting.
				(6)Reforestation
				(A)In
			 generalThe term reforestation refers to the
			 establishment of forest on lands that were previously considered as forest, but
			 which have been deforested.
				(B)InclusionThe
			 term reforestation includes the increase of tree cover through
			 plantations.
				IForestation and
			 watershed management assistance to government of haiti
			101.Forestation
			 assistance
				(a)Authority
					(1)In
			 generalIn accordance with section 117 of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151p) and consistent with the provisions of paragraph
			 (2), the President is authorized to provide assistance to the Government of
			 Haiti in the form of financial assistance, technology transfers, or capacity
			 building assistance for the conduct of activities to develop and implement 1 or
			 more forestation proposals under paragraph (2)—
						(A)to reduce the
			 deforestation of Haiti; and
						(B)to increase the
			 rates of afforestation and reforestation in Haiti.
						(2)Proposals
						(A)In
			 generalAssistance under this title may be provided to the
			 Government of Haiti to implement one or more proposals that contain—
							(i)a
			 description of each policy and initiative to be carried out using the
			 assistance;
							(ii)adequate
			 documentation to ensure, as determined by the President, that—
								(I)each policy and
			 initiative will be—
									(aa)carried out and
			 managed in accordance with widely accepted environmentally sustainable forestry
			 and agricultural practices; and
									(bb)designed and
			 implemented in a manner by which to improve the governance of forests by
			 building governmental capacity to be more transparent, inclusive, accountable,
			 and coordinated in decisionmaking processes and the implementation of the
			 policy or initiative; and
									(II)the proposals
			 will further establish and enforce legal regimes, standards, and safeguards
			 designed to ensure that members of local communities in affected areas, as
			 partners and primary stakeholders, will be engaged in the design, planning,
			 implementation, monitoring, and evaluation of the policies and initiatives;
			 and
								(iii)a
			 description of how the proposal or proposals support and aid forest restoration
			 efforts consistent with the purpose set forth in section 2(b).
							(B)Determination
			 of compatibility with certain programsIn evaluating each
			 proposal under subparagraph (A), the President shall ensure that each policy
			 and initiative described in the proposal submitted by the Government of Haiti
			 under that subparagraph is compatible with—
							(i)broader
			 development, poverty alleviation, sustainable energy usage, and natural
			 resource conservation objectives and initiatives in Haiti;
							(ii)the development,
			 poverty alleviation, disaster risk management, and climate resilience programs
			 of the United States Agency for International Development, including those
			 involving technical support from the United States Forest Service; and
							(iii)activities of
			 international organizations and multilateral development banks.
							(b)Eligible
			 activitiesAny assistance received by the Government of Haiti
			 under subsection (a)(1) shall be conditional upon development and
			 implementation of a proposal under subsection (a)(2), which may include—
					(1)the provision of
			 technologies and associated support for activities to reduce deforestation or
			 increase afforestation and reforestation rates, including—
						(A)fire reduction
			 initiatives;
						(B)forest law
			 enforcement initiatives;
						(C)the development
			 of timber tracking systems;
						(D)the development
			 of cooking fuel substitutes;
						(E)initiatives to
			 increase agricultural productivity;
						(F)tree-planting
			 initiatives; and
						(G)programs that are
			 designed to focus on market-based solutions, including programs that leverage
			 the international carbon-offset market;
						(2)the enhancement
			 and expansion of governmental and nongovernmental institutional capacity to
			 effectively design and implement a proposal developed under subsection (a)(2)
			 through initiatives, including—
						(A)the establishment
			 of transparent, accountable, and inclusive decisionmaking processes relating to
			 all stakeholders (including affected local communities);
						(B)the promotion of
			 enhanced coordination among ministries and agencies responsible for
			 agroecological zoning, mapping, land planning and permitting, sustainable
			 agriculture, forestry, and law enforcement; and
						(C)the clarification
			 of land tenure and resource rights of affected communities, including local
			 communities;
						(3)the development
			 and support of institutional capacity to measure, verify, and report the
			 activities carried out by the Government of Haiti to reduce deforestation and
			 increase afforestation and reforestation rates through the use of appropriate
			 methods, including—
						(A)the use of best
			 practices and technologies to monitor land use change in Haiti, including
			 changes in the extent of natural forest cover, protected areas, mangroves,
			 agroforestry, and agriculture;
						(B)the monitoring of
			 the impacts of policies and initiatives on—
							(i)affected
			 communities;
							(ii)the biodiversity
			 of the environment of Haiti; and
							(iii)the health of
			 the tropical forests of Haiti; and
							(C)independent and
			 participatory forest monitoring; and
						(4)the development
			 of and coordination with watershed restoration programs in Haiti,
			 including—
						(A)agreements with
			 the Government of Haiti, nongovernmental organizations, or private sector
			 partners to provide technical assistance, capacity building, or technology
			 transfers which support the environmental recovery of Haiti’s watersheds
			 through forest restoration activities, provided that the assistance will help
			 strengthen economic drivers of sustainable resource management, reduce
			 environmental vulnerability, and improve governance, planning, and community
			 action of watersheds in Haiti;
						(B)actions to
			 support economic incentives for sustainable resource management, including
			 enhanced incentives for the replacement of annual hillside cropping with
			 perennial and non-erosive production systems;
						(C)enhanced
			 extension services supporting the sustainable intensification of agriculture to
			 increase farmer incomes and reduce pressure on degraded land; and
						(D)investments in
			 watershed infrastructure to reduce environmental vulnerability, including the
			 establishment of appropriate erosion control measures through reforestation
			 activities in targeted watersheds or sub-watersheds.
						(c)Development of
			 performance metrics
					(1)In
			 generalIf the President provides assistance under subsection
			 (a)(1), the President, in cooperation with the Government of Haiti, shall
			 develop appropriate performance metrics to measure, verify, and report—
						(A)the conduct of
			 each policy and initiative to be carried out by the Government of Haiti;
						(B)the results of
			 each policy and initiative with respect to the tropical forests of Haiti;
			 and
						(C)each impact of
			 each policy and initiative on the local communities of Haiti.
						(2)RequirementsPerformance
			 metrics developed under paragraph (1) shall, to the maximum extent practicable,
			 include short-term and long-term metrics to evaluate the implementation of each
			 policy and initiative contained in each proposal developed under subsection
			 (a)(2).
					(d)Reports
					(1)Initial
			 reportNot later than 18 months after the date of enactment of
			 this Act, the President shall submit to the appropriate committees of Congress
			 a report that describes the actions that the President has taken, and plans to
			 take—
						(A)to engage with
			 the Government of Haiti, nongovernmental stakeholders, and public and private
			 nonprofit organizations to implement this section; and
						(B)to enter into
			 agreements with the Government of Haiti under subsection (a)(1).
						(2)Biennial
			 reportsNot later than 2 years after the date on which the
			 President first provides assistance to the Government of Haiti under subsection
			 (a)(1) and biennially thereafter, the President shall submit to Congress a
			 report that describes the progress of the Government of Haiti in implementing
			 each policy and initiative contained in the proposal submitted under subsection
			 (a)(2).
					(e)Additional
			 assistanceThe President is authorized to provide financial and
			 other assistance to the Government of Haiti, local government bodies, or
			 nongovernmental organizations for the purpose of—
					(1)providing local
			 communities information relating to each policy and initiative to be carried
			 out by the Government of Haiti through funds made available under subsection
			 (a)(1);
					(2)promoting
			 effective participation by local communities in the design, implementation, and
			 independent monitoring of each policy and initiative; and
					(3)promoting,
			 consistent with supporting the sustainability of forestation activities,
			 enhanced watershed governance, national planning, and community action programs
			 that lead to increased—
						(A)development of a
			 national watershed management policy for Haiti with the Inter-Ministerial
			 Committee for Land Management, the Ministry of Environment, Ministry of
			 Agriculture, and the Ministry of Planning and External Cooperation;
						(B)establishment of
			 an effective forum for donor coordination related to management and
			 reforestation in Haiti;
						(C)support for the
			 National Center for Geospatial Information (CNIGS) to provide technology, data,
			 and monitoring support for improved watershed and forest resource management at
			 a national scale in Haiti; and
						(D)development of
			 effective governance structures in Haiti for stakeholder engagement,
			 coordination of approaches, and land use planning and disaster mitigation at
			 the watershed scale.
						IIGrants for
			 reforestation
			201.Reforestation
			 grant program
				(a)EstablishmentThe President is authorized to establish a
			 grant program to carry out the purposes of this Act, including reversing
			 deforestation and improving reforestation and afforestation in Haiti.
				(b)Grants
			 authorized
					(1)In
			 generalThe President is authorized to award grants and contracts
			 to carry out projects that, in the aggregate, reverse deforestation and improve
			 reforestation and afforestation.
					(2)Maximum
			 amount
						(A)In
			 generalExcept as provided in subparagraph (B), the President may
			 not award a grant under this section in an amount greater than $500,000 per
			 year.
						(B)ExceptionThe
			 President may award a grant under this section in an amount greater than
			 $500,000 per year if the President determines that the recipient of the grant
			 has demonstrated success with respect to a project that was the subject of a
			 grant under this section.
						(3)DurationThe
			 President shall award grants under this section for a period not to exceed 3
			 years.
					(c)Use of
			 funds
					(1)In
			 generalGrants awarded pursuant to subsection (b) may be used for
			 activities such as—
						(A)providing a
			 financial incentive to protect trees;
						(B)providing
			 hands-on management and oversight of replanting efforts;
						(C)focusing on
			 sustainable income-generating growth;
						(D)providing seed
			 money to start cooperative reforestation and afforestation efforts and
			 providing subsequent conditional funding for such efforts contingent upon
			 required tree care and maintenance activities;
						(E)promoting
			 widespread use of improved cooking stove technologies, to the extent that this
			 does not result in the harvesting of tropical forest growth and other renewable
			 fuel technologies that reduce deforestation and improve human health;
			 and
						(F)securing the
			 involvement and commitment of local communities—
							(i)to
			 protect tropical forests in existence as of the date of enactment of this Act;
			 and
							(ii)to
			 carry out afforestation and reforestation activities.
							(2)Consistency
			 with proposalsTo the maximum extent practicable, a project
			 carried out using grant funds shall support and be consistent with the proposal
			 developed under section 101(a)(2) that is the subject of the project.
					(d)Application
					(1)In
			 generalTo be eligible for a grant under this section, an entity
			 shall prepare and submit an application at such time, in such manner, and
			 containing such information as the President may reasonably require.
					(2)ContentEach
			 application submitted under paragraph (1) should be consistent with the
			 findings of the 2007 United States Agency for International Development report
			 entitled, Environmental Vulnerability in Haiti: Findings and
			 Recommendations, and shall include—
						(A)a description of
			 the objectives to be attained;
						(B)a description of
			 the manner in which the grant funds will be used;
						(C)a plan for
			 evaluating the success of the project based on verifiable evidence; and
						(D)to the extent
			 that the applicant intends to use nonnative species in afforestation efforts,
			 an explanation of the benefit of the use of nonnative species over native
			 species and verification that the species to be used are not invasive.
						(3)Preference for
			 certain projectsIn awarding grants under this section,
			 preference shall be given to applicants that propose—
						(A)to develop
			 market-based solutions to the difficulty of reforestation in Haiti, including
			 the use of conditional cash transfers and similar financial incentives to
			 protect reforestation efforts;
						(B)to partner with
			 local communities and cooperatives; and
						(C)to focus on
			 efforts that build local capacity to sustain growth after the completion of the
			 underlying grant project.
						(e)Dissemination
			 of informationThe President shall collect and widely disseminate
			 information about the effectiveness of the demonstration projects assisted
			 under this section.
				202.Forest
			 protection grantsChapter 7 of
			 part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2281 et seq.) is
			 amended by inserting after section 466 the following new section:
				
					467.Pilot program for Haiti
						(a)Submission of
				list of areas of severely degraded natural resourcesThe President, in cooperation with
				nongovernmental conservation organizations, shall invite the Government of
				Haiti to submit a list of areas within the territory of Haiti in which tropical
				forests are seriously degraded or threatened.
						(b)Review of
				listThe President shall assess the list submitted by the
				Government of Haiti under subsection (a) and shall seek to reach agreement with
				the Government of Haiti for the restoration and future sustainable use of those
				areas.
						(c)Grant
				program
							(1)Grants
				authorizedThe President is authorized to make grants on such
				terms and conditions as may be necessary to nongovernmental organizations for
				the purchase on the open market of discounted debt of the Government of Haiti,
				if a market is determined to be viable, in exchange for commitments by the
				Government of Haiti to restore tropical forests identified by the Government
				under subsection (a) or for commitments to develop plans for sustainable use of
				such tropical forests.
							(2)Management of
				protected areasEach recipient of a grant under this subsection
				shall participate in the ongoing management of the area or areas protected
				pursuant to such grant.
							(3)Retention of
				proceedsNotwithstanding any other provision of law, a grantee
				(or any subgrantee) of the grants referred to in section (a) may retain,
				without deposit in the Treasury of the United States and without further
				appropriation by Congress, interest earned on the proceeds of any resulting
				debt-for-nature exchange pending the disbursements of such proceeds and
				interest for approved program purposes, which may include the establishment of
				an endowment, the income of which is used for such purposes.
							(4)Termination of
				programThe authority to make grants under the pilot program
				shall terminate five years after the date of the enactment of this Act. The
				authority may be renewed for one additional five-year period during the 30-year
				reforestation period targeted by this Act if the President determines and
				certifies to Congress that the pilot program is effective in meeting the goals
				of the Act and the commitment of the Government of Haiti to returning land in
				Haiti to long-term sustainable forests. The cumulative duration of the pilot
				program may not exceed ten total
				years.
							.
			IIIAdministrative
			 provision
			301.DelegationThe President (or the Administrator of the
			 United States Agency for International Development or the Secretary of State as
			 the President's delegee) may draw, as appropriate, on the expertise of the
			 United States Forest Service in designing and implementing programs pursuant to
			 this Act relating to reforestation, watershed restoration, and monitoring of
			 land use change.
			
	
		May 15, 2012
		Reported without amendment
	
